NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4469-15T3

U.S. BANK NATIONAL
ASSOCIATION,

        Plaintiff-Respondent,

v.

RCL MANAGEMENT, GARDEN STATE
POOL I, LLC, TOWNSHIP OF
HILLSIDE,

        Defendants,

and

RODNEY LEE,
his heirs devise, and
personal representatives
and his/her, their, or
any of their successors
in right, title and interest,

     Defendant-Appellant.
______________________________

              Submitted September 26, 2017 – Decided October 17, 2017

              Before Judges Reisner and Mayer.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Essex County,
              Docket No. F-030486-13.
            Rodney Lee, appellant pro se.

            RAS Citron, LLC, attorneys for respondent
            (John Habermann and Monika Pundalik, on the
            brief).

PER CURIAM

     Defendant Rodney Lee seeks to challenge the foreclosure of a

mortgage by plaintiff U.S. Bank National Association.   Because Lee

did not file his notice of appeal until June 21, 2016, we entered

an order on July 11, 2016, denying his motion to file his notice

of appeal out of time as to the November 24, 2015 final foreclosure

judgment.    Instead, our order limited his appeal to the May 12,

2016 order denying his motion to vacate the final judgment.

However, Lee failed to provide us with the motion judge's statement

of reasons for the May 12, 2016 order, and thus we cannot engage

in meaningful appellate review of the judge's decision and order.

See Cipala v. Lincoln Tech. Inst., 179 N.J. 45, 55 (2004).

     As significantly, Lee's appellate brief does not address the

merits of the reconsideration motion.       Instead, his brief is

directed entirely at an interlocutory order dated October 28,

2014, granting summary judgment striking his answer. His attempted

appeal of that order is untimely, because his appeal of the final

judgment was untimely.    However, even if we were to consider his

arguments, they are without merit, for the reasons cogently stated


                                 2                           A-4469-15T3
by Judge David B. Katz in his written opinion accompanying the

October 28, 2014 summary judgment order.   Defendant's arguments

do not warrant further discussion here.     R. 2:11-3(e)(1)(E).

Summary judgment was properly granted, and Lee has provided no

basis to disturb the May 12, 2016 order denying his motion to

vacate the final judgment.

    Affirmed.




                               3                         A-4469-15T3